Exhibit 10.3

QUICKSILVER RESOURCES INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant:                                    
                                                

Number of Restricted Stock Units:                                        

Date of Grant:                                       
                                       

1. Under the terms and conditions of the Quicksilver Resources Inc. 2006 Equity
Plan (the “Plan”), a copy of which is attached hereto and incorporated herein by
reference, Quicksilver Resources Inc., a Delaware corporation (the “Company”),
grants to the individual whose name is set forth above (the “Participant”) the
number of Restricted Stock Units set forth above (the “Restricted Stock Units”).
Terms not defined in this Agreement have the meanings set forth in the Plan.

2. The Restricted Stock Units will become vested in accordance with the schedule
set forth below (provided that in no event will the Participant become entitled
to acquire a fraction of a share of Common Stock):

 

No. of Vested Units

  

On and After

[1/3

   First Anniversary of Date of Grant]

[1/3

   Second Anniversary of Date of Grant]

[1/3

   Third Anniversary of Date of Grant]

Notwithstanding the vesting dates set forth above, in the event of a Change in
Control while the Participant is employed by the Company or a Subsidiary or in
the event that the Participant terminates employment with the Company and its
Subsidiaries by reason of retirement at or after the age of 62 and completion of
five years of service, disability (as determined by the Committee in good faith)
or death, the nonvested Restricted Stock Units will immediately become 100%
vested. If the Participant terminates employment with the Company and its
Subsidiaries for any reason other than such retirement, disability or death, any
nonvested Restricted Stock Units will be forfeited immediately.

Each Restricted Stock Unit will entitle the Participant to receive one share of
Common Stock upon such Restricted Stock Unit becoming vested. Payment to the
Participant will be made in the form of shares of Common Stock, and will be
evidenced by book entry registration (or by a certificate registered in the name
of the Participant) as soon as practicable following the date on which the
Restricted Stock Units become vested.

3. The Participant will have none of the rights of a stockholder of the Company
with respect to any shares of Common Stock underlying the Restricted Stock
Units, including the right to vote such shares and receive any dividends that
may be paid thereon until such time, if any, that the Participant has been
determined to be a stockholder of record by the Company’s transfer agent or one
or more certificates of shares of Common Stock are delivered to the Participant
in settlement thereof. Further, nothing herein will confer upon Participant any
right to remain in the employ of the Company or a Subsidiary.



--------------------------------------------------------------------------------

4. The Participant hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Participant under this Agreement without the
Participant’s consent.

ACCEPTED:

 

 

 

Signature of Participant

 

2